Douglas, J.,
concurring in result. I concur in the result of the opinion of the Court, because it appears to me, not that harm has been done, but that- harm may have been done.
Had I been a juror, the objectionable words would probably have made no such impression on my mind, but that fact alone does not authorize me to say that they could not have such effect upon the minds of other reasonable men, in view of the evident effect that they have had upon the minds of a majority of this Court.
The words themselves do- not contain the slightest intimation that any fact in controversy has been proved or disproved. The most that can be said is that they may have been understood by the jury as meaning that the defendant's messenger boys were proverbially slow, and that such intimation may have operated to the prejudice of the defendant. If this is so, the defendant should have a new trial. My views as to the absolute right of the citizen to a fair and impartial verdict upon the facts, free from the slightest influence of the *76Court, Lave been too ’ fully and too recently expressed in State v. Howard, 129 N. C., 584, 663, to require any further expression in the present case.